DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 04/28/2020. It is noted, however, that applicant has not filed a certified copy of the CN 202010352611.8 application as required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-19 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: 
Claim 1 is directed toward the circuit shown in figure 1. Specifically claim 1 discloses the first, second, and third bridging thin film transistor (Tb1, Tb2, and Tb3) as the first GOA driving sub circuit (10) is enabled with first signal (S1) being a high voltage, and the second GOA driving sub circuit (T8) is enabled with first signal (S1) being a low voltage. This limitation is not specifically taught or disclosed by the cited prior art references. The prior art references disclose two driving sub circuits but they are typically connected to the same source signal not the control signal. The prior art references disclose the control signal controls one of the driving sub circuits and not .




 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J SNYDER whose telephone number is (571)270-3460. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/Adam J Snyder/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        02/25/2022